DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on October 21, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 requires a “second elastic element” however claim 1, the claim from which claim 6 depends, does not include a first elastic element.  It is not possible to have a second of an element without there being a first.  It is suggested that claim 6 should depend from claim 5 as claim 5 requires a “first elastic element”.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturtevant (US 2,781,881, Sturt) in view of Patterson (US 2016/0243698).

Regarding claim 1:  Sturt discloses an electric drill Fig 1 – drives work engaging means C, comprising: 
a housing 4:14; 
a motor A, used for driving the electric drill to work 4:6-14; 
an output assembly F/E, used for outputting power of the motor, including: 
a transmission shaft 34/35/68 – F, Fig 3, and 
an output shaft E – Fig 4, wherein the transmission shaft and the output shaft are arranged in parallel, and the transmission shaft is connected with the motor and outputs the power through the output shaft Fig 3, 4; and
a first brake assembly, including: 
a driving disc 91, and 
a driven disc 83, wherein the driving disc and the driven disc are respectively arranged on the transmission shaft and the output shaft Fig 6, 7, the driving disc is engaged with the driven disc to transmit power in a non-braking state Fig 6, and the driving disc and the driven disc are displaced in the axial direction to be separated from each other in a braking state to stop transmitting power Fig 7.

Sturt discloses all of the limitations of the above claim(s) except for the electric drill including a second brake assembly that includes a mass block, and a micro switch connected with the motor, wherein in the braking state, the mass block displaces and triggers the micro switch to stop the motor.
Patterson discloses an electric drill 101 that includes an inertia switch 121.  The inertia switch includes a mass block [0018] and a micro switch Fig 2.  The inertia switch is activated to stop the motor by the displacement of the mass that then triggers the switch [0018].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sturt to include an inertia switch as taught by Patterson in order to have been able to detect excess rotation of the tool and automatically begin triggering the stoppage of the tool [0016].

Regarding claim 2:  Wherein the driving disc is provided with a boss 93 of Sturt, the driven disc is provided with a groove 98 of Sturt matched with the boss, and the boss and the groove are respectively provided with an inclined plane Fig 7 of Sturt.

Regarding claim 3:  Wherein a first rolling element 99 of Sturt is arranged between the driving disc and the transmission shaft, and a second rolling element 89 of Sturt is arranged between the driven disc and the output shaft.

Regarding claim 4:  Wherein: 
an inner side of the driving disc and an outer wall of the transmission shaft are both provided with a first accommodating groove matched with the first rolling element 7:45-52 of Sturt, the first accommodating groove extending along an axial direction of the transmission shaft to limit an rotation of the driving disc relative to the transmission shaft Fig 3 of Sturt, and 
an inner side of the driven disc and the outer wall of the output shaft are both provided with a second accommodating groove matched with the second rolling element 6:74-7:3 of Sturt, the second accommodating groove extending along an axial direction of the output shaft to limit an rotation of the driven disc relative to the output shaft Fig 3 of Sturt.

Regarding claim 5:  Wherein: 
a first elastic element 65 of Sturt sleeved on the transmission shaft is arranged above the driving disc and used for resetting the driving disc after displacement Fig 4, 6, and 7, 18:4-19:6 of Sturt, 
an upper bearing 66 – Fig 2 of Sturt sleeved on the transmission shaft is arranged at an upper end of the first elastic element, and 
a lower bearing 64 – Fig 6 of Sturt sleeved on the output shaft is arranged at a lower end of the driven disc.

Regarding claim 9:  The electric drill further comprising a bracket fixed on an outer side of the housing Fig 1 of Sturt, the bracket including a handle 32 of Sturt mounted with a switch used for starting the motor 4:3-41 of Sturt.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturt in view of Patterson as applied to claim 1 above, and further in view of Ding et al. (CN 101013637 A, Ding).

Regarding claim 6:  Sturt, as modified, discloses all of the limitations of the above claim(s) except for the second brake assembly also including a second elastic element disposed between the micro switch and the mass block.
Ding discloses an inertia switch Fig 1 that includes a mass block 1, a micro-switch 2, and springs 3 located between the two elements.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Sturt so that the inertia switch included a spring between the mass block and the micro-switch, as taught by Ding, in order to have been able to ensure that the mass block rebounded after it was displaced paragraph 1 of the “Invention Content” in the provided translation.

Regarding claim 7:  Wherein the second brake assembly includes a brake box 102 of Patterson for receiving the micro switch, the second elastic element, and the mass.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturt in view of Patterson as applied to claim 1 above, and further in view of Wang (US 2019/0195019).

Sturt discloses that the electric drill includes a electric power source 4:3-14 but fails to disclose that it is a battery pack assembly that at least partially protruding out of the housing.
Wang discloses an electric drill similar to that of Sturt.  The electric drill of Wang includes a motor 4 that is powered by a battery 1 that protrudes from the housing of the drill Fig 1, 2.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Sturt so that the drill included a battery for powering the motor, where that battery at least partially protruded out of the housing as taught by Wang in order to have been able to use a rechargeable power source that was easy to replace [0035].

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to disclose or suggest that the mass block is horizontally disposed in the brake box such that the displacement of the mass block is in a horizontal direction, and the brake box is disposed in the housing as recited in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
11/29/2022